I concur in the syllabus and in the judgment of reversal. However after a full consideration of this record, I am of the opinion that the state failed to prove murder in the first degree beyond a reasonable doubt. While the evidence would have sustained a verdict of murder in the lesser degrees, it did not establish, by the quantum of proof required, the elements of deliberation and premeditation necessary for conviction of first degree murder.
In view of this reversal, it does not become necessary to pass upon the efforts of the defendant to submit evidence of his insanity at the time of committing the offense, when he had failed to plead "not guilty by reason of insanity" under Section 13440-2, General Code; this for the reason that the defendant may, and probably will, avail himself of such a plea upon his next trial.